NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  CHRISTOPHER LEE SMITH, Petitioner.

                         No. 1 CA-CR 15-0241 PRPC
                              FILED 4-4-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2008-102616-001SE
                   The Honorable Sam J. Myers, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Christopher Lee Smith, Buckeye
Petitioner
                             STATE v. SMITH
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Maurice Portley1 joined.


T H U M M A, Judge:

¶1            Petitioner Christopher Lee Smith seeks review of the superior
court’s order summarily dismissing his third notice of post-conviction relief
filed pursuant to Arizona Rule of Criminal Procedure 32.1 (2017).2 Absent
an abuse of discretion or error of law, this court will not disturb a superior
court’s ruling on a petition for post-conviction relief. State v. Gutierrez, 229
Ariz. 573, 577 ¶ 19 (2012). Finding no such error, this court grants review
but denies relief.

¶2             A jury convicted Smith of one count of second degree murder
and three counts of aggravated assault. After his convictions and sentences
were affirmed on direct appeal, State v. Smith, 1 CA-CR 10-0358 (Ariz. App.
Jan. 13, 2012) (mem. dec.), Smith filed a timely petition for post-conviction
relief claiming ineffective assistance of trial counsel. The superior court
summarily dismissed the petition for failure to state a colorable claim for
relief. In October 2014, this court dismissed as untimely Smith’s petition
seeking review of that dismissal.

¶3            In November 2014, Smith filed a second notice of post-
conviction relief seeking to raise a claim of significant change in the law
based on State v. Spencer, 235 Ariz. 496 (App. 2014). The superior court
dismissed the notice for failure to show how the change in the law would
apply to his case. The record does not indicate that Smith sought review of
that ruling by this court.




1The Honorable Maurice Portley, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                       2
                             STATE v. SMITH
                            Decision of the Court

¶4            In February 2015, Smith filed a third notice of post-conviction
relief in which he again sought to raise a claim of significant change in the
law based on Spencer. Finding the claim to be identical to the claim raised
and rejected in his second notice of post-conviction relief, the superior court
summarily dismissed the notice. This petition for review followed.

¶5             A petitioner is precluded from obtaining relief on a claim that
was raised or could have been raised in any previous collateral proceeding.
See Ariz. R. Crim. P. 32.2(a); State v. Shrum, 220 Ariz. 115, 118 ¶ 12 (2009).
The sole issue raised in Smith’s third notice, which is the subject of review
here, is that Spencer constituted a significant change in the law. Because that
claim is the same claim Smith raised in his second notice of post-conviction
relief, the superior court properly did not err in summarily dismissing the
third notice.

¶6            For these reasons, this court grants review but denies relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3